Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 12/29/2021.
Claim 8 is canceled by the applicant.
Claims 1-7 and 9-20 are pending, where claims 1, 10 and 20 are independent.
The drawing, specification and claim objection have been withdrawn because the arguments and amended drawing, specification and claim overcome the objections.
The claims rejection under 112 has been withdrawn because the arguments and amended claims overcome the rejection.
Off the record, examiner tried to communicate the applicant’s representative (Kristen L. Schunter, Reg. No. 76,519) several times via emails and telephone including voice messages for an examiner amendment of the application to the allowance for compact prosecution, but did not get any response.

Response to Arguments 
Applicant's arguments filed on 12/29/2021 have been fully considered but they are not persuasive. 
As to pages 13-14, applicant argues Abuelsaad/Norman does not teach or suggest "evaluating, by the manufacturing platform, the test object fabricated by the corresponding fabrication machine to calculate specifications of the corresponding fabrication machine based on parameters of the fabricated test object " as recited in claim 1. 
Examiner respectfully disagrees because (Norman [0013-21] “user/customer selection, design, sale and manufacture of customized/personalized products - customization interface including an interactive controls suite connected to the 3D modeling system for the purpose of allowing a user/customer to personalize or customize a product represented by a 3D geometry or multiple 3D geometries - provide a completely flexible and scalable production operation” [0024-31] “fabrication hardware of many types exist - to provide prototype and limited-production output of 3D models to be used in visualization and low-cost, high-accuracy sample production during the design process - utilizing Rapid Prototyping or Additive Freeform Fabrication hardware for limited production of products intended for functional end use directly from, or with minimal post processing” [abstract] “one or more custom modifications received” see Fig. 1-19, customization interface including an interactive controls for sample production during the design process provides production evaluation of the test object fabrication; flexible and scalable production provides the changing of dimension as shown in Fig.2) and (Abuelsaad [0018-22] “Maker management program 110 initiates after a maker, such as a parts manufacturer, registers with maker management program 110 - include any information relevant to the manufacturing capabilities of a maker - manufacturer upload the physical specifications of all the products the manufacturer can produce, the types of materials available to the manufacturer, the location of the manufacturer, the pricing information for labor and parts, and the shipping options available to a customer” [0001-03] see Fig. 1-5, maker register to management program 110 as a new  fabricate 
As to pages 14-15, applicant argues Abuelsaad/Norman does not teach or suggest “generating, by the manufacturing platform, a modified digital design by automatically modifying the one or more digital design files until attributes of the modified digital design satisfy the set of producibility requirements” as recited in claims 10 and 20. 
Examiner respectfully disagrees because (Abuelsaad [0018-22] “maker, such as a parts manufacturer, registers with maker management program 110 - include any information relevant to the manufacturing capabilities of a maker -  pricing information for labor and parts, and the shipping options available to a customer upon ordering a 3D printed part  - location, manufacturing capabilities, shipping capabilities, product quality, raw materials used, standard deviation from specifications, etc.” [0001-03] see Fig. 1-5, maker’s capability provides the customer satisfaction; maker’s capability provides the customer satisfaction) and (Norman [0013-21] “user/customer selection, design, sale and manufacture of customized/personalized products - customization interface including an interactive controls suite connected to the 3D modeling system for the purpose of allowing a user/customer to personalize or customize a product represented by a 3D geometry or multiple 3D geometries - provide a completely flexible and scalable production operation” [0024-31] “Product Data management, product lifecycle management, master production scheduling, routing & nesting systems into a  teach the arguments. Thereby, in combination of the references obviously teach the argued limitations. Therefore, Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-7 and 9-20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Abuelsaad, et al. (USPGPub No. 2018/0341247 A1) in view of Norman, (USPGPub No. 2018/0165730 A1). 
As to claim 1, Abuelsaad, discloses (Currently Amended) A method comprising: 
for each of a plurality of fabrication machines: receiving, at a manufacturing platform, a request from a manufacturer to register a corresponding fabrication machine to the manufacturing platform; transmitting a test design file to the manufacturer to fabricate a test object using the corresponding fabrication machine (Abuelsaad [0018-30] “Maker management program 110 initiates after a maker, such as a parts manufacturer, registers with maker management program 110 - include any information relevant to the manufacturing capabilities of a maker - manufacturer upload the physical specifications of all the products the manufacturer can produce, the types of materials available to the manufacturer, the location of the manufacturer, the pricing information for labor and parts, and the shipping options available to a customer” [0001-03] see Fig. 1-5, maker register to management program 110 as a request from fabrication machine and uploading the capabilities includes product the maker produce provides receiving request, test design and fabricated product based on flow diagram in Fig.2);
[receiving at manufacturing platform, one or more digital design files] that collectively define a digital design and include instructions readable by one or more  fabrication machines to cause the one or more fabrication machines to manufacture a product based on the digital design (Abuelsaad [0003] “system for dynamic manufacturing, one or more computer processors receive an indication of intent - identify a set of specifications associated with the product - determine required product specification parameters based on the one or more product specifications - send a list of three dimensional printing-based manufacturers that can create the product” [0001-02] “created by computer aided design, a 3D scanner, and/or by digital cameras coupled to photogrammetry software” [00012-30] see Fig. 1-5, CAD provides digital design files); 
analyzing, by the manufacturing platform, the digital design files to determine fabrication parameters associated with manufacturing of the product based on the digital design (Abuelsaad [0001-03] “analytics-based manufacturing” [abstract] “system for dynamic manufacturing, one or more computer processors receive an indication of intent - identify a set of specifications associated with the product - determine required product specification parameters based on the one or more product specifications - send a list of three dimensional printing-based manufacturers that can create the product” [0012-30] see Fig. 1-5, analytic based manufacturing based on computer aided design based on the one or more product specifications); 
selecting, by the manufacturing platform, a target fabrication machine from the plurality of fabrication machines to manufacture the product using the digital design, the target fabrication machine selected based at least in part on a determined match between the fabrication parameters and the calculated specifications of the target fabrication machine (Abuelsaad [0018-30] “Maker management program 110 initiates after a maker, such as a parts manufacturer, registers with maker management program 110 - include any information relevant to the manufacturing capabilities of a maker - management program 110 receives an order - sends the order to a selected one or more makers” [0001-03] see Fig. 1-5); and 
sending the one or more digital design files to the target fabrication machine to manufacture the product (Abuelsaad [abstract] “three dimensional printing-based manufacturers create the product meeting the determined required product specification parameters - send a list of three dimensional printing-based manufacturers create the product” [0001-03] see Fig. 1-5).

But, Abuelsaad does not explicitly teach evaluating, by the manufacturing platform, the test object fabricated by the corresponding fabrication machine to calculate specifications of the corresponding fabrication machine based on parameters of the fabricated test object; receiving at the manufacturing platform, one or more digital design files.
However, Norman discloses evaluating, by the manufacturing platform, the test object fabricated by the corresponding fabrication machine to calculate specifications of the corresponding fabrication machine based on parameters of the fabricated test object (Norman [0013-21] “user/customer selection, design, sale and manufacture of customized/personalized products - customization interface including an interactive controls suite connected to the 3D modeling system for the purpose of allowing a user/customer to personalize or customize a product represented by a 3D geometry or multiple 3D geometries - provide a completely flexible and scalable production operation” [0024-31] “fabrication hardware of many types exist - to provide prototype and limited-production output of 3D models to be used in visualization and low-cost, high-accuracy sample production during the design process - utilizing Rapid Prototyping or Additive Freeform Fabrication hardware for limited production of products intended for functional end use directly from, or with minimal post processing” [abstract] “one or more custom modifications received” see Fig. 1-19, customization interface including an interactive controls for sample production during the design process provides production evaluation of the test object fabrication; flexible and scalable production provides the changing of dimension as shown in Fig.2);
receiving at manufacturing platform, one or more digital design files (Norman [0013-21] “user/customer selection, design, sale and manufacture of customized/personalized products - 3D modeling called CAD modeling, a customization interface including an interactive controls suite connected to the 3D modeling system for the purpose of allowing a user/customer to personalize or customize a product represented by a 3D geometry or multiple 3D geometries, whereby the user/customer is connected to the CAD modeling system - connected to the 3D CAD geometry - adequately defined by one or more computer-based design and design implementation - geometry properly manifested by any additive fabrication technique” [abstract] see Fig. 1-19, receiving 3D models from 3D engine for manufacturing provides the digital design files).

Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities receiving one or more digital design files, as taught by Abuelsaad, and incorporating receiving 3D models from 3D engine for manufacturing, as taught by Norman.  

As to claim 2, the combination of Abuelsaad and Norman disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, further comprising: 
receiving an order for the product from a customer, the order including a customization applied by the customer to the digital design (Abuelsaad [0018-22] “maker, such as a parts manufacturer, registers with maker management program 110 - include any information relevant to the manufacturing capabilities of a maker - management program 110 receives an order - sends the order to a selected one or more makers” [0001-03] see Fig. 1-5); and 
modifying the one or more digital design files to include the customization (Norman [abstract] “designing and producing a three-dimensional object selection of a base three-dimensional object from a customer device - one or more custom modifications received” [0013-21] “user/customer selection, design, sale and manufacture of customized/personalized products - customization interface including an interactive controls suite connected to the 3D modeling system for the purpose of allowing a user/customer to personalize or customize a product represented by a 3D geometry or multiple 3D geometries” see Fig. 1-19, modifies based on customization); 
wherein analyzing the digital design files to determine the fabrication parameters comprises analyzing the one or more modified digital design files (Norman [abstract] “designing and producing a three-dimensional object selection of a base three-dimensional object from a customer device - one or more custom modifications received” [0013-21] “user/customer selection, design, sale and manufacture of customized/personalized products - customization interface including an interactive controls suite connected to the 3D modeling system for the purpose of allowing a user/customer to personalize or customize a product represented by a 3D geometry or multiple 3D geometries” see Fig. 1-19, selection based plurality of geometries provides the analyzing digital designs).

As to claim 3, the combination of Abuelsaad and Norman disclose all the limitations of the base claims as outlined above.  
The combination further discloses (Currently Amended) The method of claim 2, wherein the digital design defines a plurality of walls for the product, wherein the customization comprises increasing or decreasing a dimension of the digital design, and wherein modifying the one or more digital design files comprises scaling other dimensions of the digital design in proportion to the increased or decreased dimension (Norman [0013-21] “user/customer selection, design, sale and manufacture of customized/personalized products - customization interface including an interactive controls suite connected to the 3D modeling system for the purpose of allowing a user/customer to personalize or customize a product represented by a 3D geometry or multiple 3D geometries - provide a completely flexible and scalable production operation” [abstract] “one or more custom modifications received” see Fig. 1-19, customized 3D design model or products obviously provides plurality of side or walls; flexible and scalable production provides the changing of dimension as shown in Fig.2).

As to claim 4, the combination of Abuelsaad and Norman disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 2, wherein the order further includes a delivery or timing preference, and wherein the target fabrication machine is selected further based on a determination that a manufacturer associated with the target fabrication machine can satisfy the delivery or timing preference (Abuelsaad [0018-22] “maker, such as a parts manufacturer, registers with maker management program 110 - include any information relevant to the manufacturing capabilities of a maker -  pricing information for labor and parts, and the shipping options available to a customer upon ordering a 3D printed part  - location, manufacturing capabilities, shipping capabilities, product quality, raw materials used, standard deviation from specifications, etc.” see Fig. 1-5, shipping includes delivery and timing).


The combination further discloses The method of claim 2, further comprising: 
calculating a basic price for the order based at least in part on the fabrication parameters (Norman [abstract] “designing and producing a three-dimensional object selection of a base three-dimensional object from a customer device - one or more custom modifications received” [0013-21] “user/customer selection, design, sale and manufacture of customized/personalized products - customization interface including an interactive controls suite connected to the 3D modeling system for the purpose of allowing a user/customer to personalize or customize a product represented by a 3D geometry or multiple 3D geometries” see Fig. 1-19, calculation of prices based on customization shown in Fig. 2); 
applying, to the basic price, a price bias determined based on at least one of manufacturing capacity of the target fabrication machine, seasonality of the product, or marketing influence (Abuelsaad [0018-23] “maker, such as a parts manufacturer, registers with maker management program 110 - include any information relevant to the manufacturing capabilities of a maker -  pricing information for labor and parts, and the shipping options available to a customer upon ordering a 3D printed part  - location, manufacturing capabilities, shipping capabilities, product quality, raw materials used, standard deviation from specifications, etc.” see Fig. 1-5, pricing provides the basic price and obviously includes customization options).


The combination further discloses The method of claim 5, further comprising calculating the basic price using a pricing model, the pricing model trained using past manufacturing prices for products ordered through the manufacturing platform (Abuelsaad [0018-22] “information relevant to the manufacturing capabilities of a maker -  pricing information for labor and parts, and the shipping options available to a customer upon ordering a 3D printed part  - location, manufacturing capabilities, shipping capabilities, product quality, raw materials used, standard deviation from specifications, etc. - stores data and required product specification parameters, such as maximum allowable fabrication costs, shipping preferences, and manufacturing preferences, inputted by a user of client device 104 - associated with the historical order data, user preferences, maker registration, previous fabrication quotes, and fabrication data” see Fig. 1-5, historical order data and quotes provides the price model trend pricing).

As to claim 7, the combination of Abuelsaad and Norman disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 2, further comprising: 
recommending, by the manufacturing platform, one or more customization parameters to apply to the digital design (Abuelsaad [0018-22] “information relevant to the manufacturing capabilities of a maker -  pricing information for labor and parts, and the shipping options available to a customer upon ordering a 3D printed part  - location, manufacturing capabilities, shipping capabilities, product quality, raw materials used, standard deviation from specifications, etc. - stores data and required product specification parameters, such as maximum allowable fabrication costs, shipping preferences, and manufacturing preferences, inputted by a user of client device 104 - associated with the historical order data, user preferences, maker registration, previous fabrication quotes, and fabrication data” see Fig. 1-5, standard deviation from specifications provides the recommended customization parameters).

Claim 8 (Cancelled).

As to claims 9 and 19, the combination of Abuelsaad and Norman disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 1, wherein the target fabrication machine is configured to manufacture the product using a digital fabrication technology selected from additive manufacturing, laser cutting, three-dimensional knitting, or computer numerical control (CNC) milling (Abuelsaad [0001-03] “Three-dimensional (3D) printing is a process used to create 3D objects by adding layers of material to form the 3D object using a computer controlled additive process. 3D printing can create objects” [abstract] “dynamic manufacturing - send a list of three dimensional printing-based manufacturers create the product” see Fig. 1-5).

As to claim 10, Abuelsaad, discloses A method comprising: 
(Abuelsaad [0003] “system for dynamic manufacturing, one or more computer processors receive an indication of intent - identify a set of specifications associated with the product - determine required product specification parameters based on the one or more product specifications - send a list of three dimensional printing-based manufacturers that can create the product” [0001-02] “created by computer aided design, a 3D scanner, and/or by digital cameras coupled to photogrammetry software” [00012-17] see Fig. 1-5, CAD provides digital design files); 
analyzing, by the manufacturing platform, producibility of the product by at least one digital manufacturing technology, the producibility analyzed based on whether a set of attributes of the one or more digital design files satisfies a set of producibility requirements for the at least one digital manufacturing technology (Abuelsaad [0001-03] “analytics-based manufacturing” [abstract] “system for dynamic manufacturing, one or more computer processors receive an indication of intent - identify a set of specifications associated with the product - determine required product specification parameters based on the one or more product specifications - send a list of three dimensional printing-based manufacturers that can create the product” [0012-17] see Fig. 1-5, analytic based manufacturing based on computer aided design based on the one or more product specifications); 
(Abuelsaad [0018-22] “maker, such as a parts manufacturer, registers with maker management program 110 - include any information relevant to the manufacturing capabilities of a maker -  pricing information for labor and parts, and the shipping options available to a customer upon ordering a 3D printed part  - location, manufacturing capabilities, shipping capabilities, product quality, raw materials used, standard deviation from specifications, etc.” [0001-03] see Fig. 1-5, maker’s capability provides the customer satisfaction); and 
publishing the modified digital design to a browsable marketplace (Abuelsaad [0024-28] “web-based program to purchase particular products available from a 3D printing database tied to an online marketplace -  online marketplace may advertise a mass-produced version of a product” [0018-23]” see Fig. 1-5, online marketplace provides the browasble marketplace).
But, Abuelsaad does not explicitly teach receiving, at manufacturing platform, one or more digital design files.
However, Norman discloses receiving, at manufacturing platform, one or more digital design files (Norman [0013-21] “user/customer selection, design, sale and manufacture of customized/personalized products - 3D modeling called CAD modeling, a customization interface including an interactive controls suite connected to the 3D modeling system for the purpose of allowing a user/customer to personalize or customize a product represented by a 3D geometry or multiple 3D geometries, whereby the user/customer is connected to the CAD modeling system - connected to the 3D CAD geometry - adequately defined by one or more computer-based design and design implementation - geometry properly manifested by any additive fabrication technique” [abstract] see Fig. 1-19, receiving 3D model from 3D engine for manufacturing provides the digital design files).
Abuelsaad and Norman are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain web based manufacturing process.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities receiving one or more digital design files, as taught by Abuelsaad, and incorporating receiving 3D models from 3D engine for manufacturing, as taught by Norman.  

As to claim 11, the combination of Abuelsaad and Norman disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 10, wherein a plurality of fabrication machines are registered to the manufacturing platform to fabricate products based on digital designs, and wherein the method further comprises: 
receiving, through the browsable marketplace, a customer order for the digital design (Abuelsaad [0003] “system for dynamic manufacturing, one or more computer processors receive an indication of intent - identify a set of specifications associated with the product - determine required product specification parameters based on the one or more product specifications - send a list of three dimensional printing-based manufacturers that can create the product” [0001-02] “created by computer aided design, a 3D scanner, and/or by digital cameras coupled to photogrammetry software” [00012-17] see Fig. 1-5, CAD provides digital design files); 
selecting, by the manufacturing platform, a fabrication machine of the plurality of fabrication machines to fabricate the digital design based at least in part on a determined match between the attributes of the one or more digital design files and specifications of the selected fabrication machine (Abuelsaad [0018-22] “Maker management program 110 initiates after a maker, such as a parts manufacturer, registers with maker management program 110 - include any information relevant to the manufacturing capabilities of a maker - management program 110 receives an order - sends the order to a selected one or more makers” [0001-03] see Fig. 1-5); and 
sending the modified digital design for fabrication by the selected fabrication machine (Abuelsaad [abstract] “three dimensional printing-based manufacturers create the product meeting the determined required product specification parameters - send a list of three dimensional printing-based manufacturers create the product” [0001-03] see Fig. 1-5).

As to claim 12, the combination of Abuelsaad and Norman disclose all the limitations of the base claims as outlined above.  
wherein the digital design defines a plurality of walls for the product, wherein analyzing the producibility of the product comprises determining whether any walls defined by the digital design have less than a first threshold thickness defined as a minimum wall thickness for any fabrication technology, and wherein selecting the selected fabrication machine comprises determining whether any of the walls have less than a second threshold thickness defined as a minimum wall thickness for a fabrication technology used by the selected fabrication machine (Norman  [0013-21] “user/customer selection, design, sale and manufacture of customized/personalized products - customization interface including an interactive controls suite connected to the 3D modeling system for the purpose of allowing a user/customer to personalize or customize a product represented by a 3D geometry or multiple 3D geometries - provide a completely flexible and scalable production operation” [abstract] “one or more custom modifications received” [0003-12] see Fig. 1-19, customized 3D design model or products obviously provides plurality of side or walls; flexible and scalable production provides the changing of dimension obviously includes the thresholds as shown in Fig.2 ).

As to claim 13, the combination of Abuelsaad and Norman disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 11, wherein the specifications of the selected fabrication machine comprise at least one of: 
(Abuelsaad [0018-22] “Maker management program 110 initiates after a maker, such as a parts manufacturer, registers with maker management program 110 - include any information relevant to the manufacturing capabilities of a maker - management program 110 receives an order - sends the order to a selected one or more makers” [0001-03] see Fig. 1-5, provides plurality of maker); 
a maximum or minimum size of an object producible by the selected fabrication machine; or a feature resolution of the producible object (Abuelsaad [0018-22] “Maker management program 110 initiates after a maker, such as a parts manufacturer, registers with maker management program 110 - include any information relevant to the manufacturing capabilities of a maker - management program 110 receives an order - sends the order to a selected one or more makers” [0001-03] see Fig. 1-5, provides plurality of maker and their capability includes capacity as maximum or minimum).

As to claim 14, the combination of Abuelsaad and Norman disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 10, wherein the set of producibility requirements comprises at least one of: no double faces in the digital design; 
faces of the digital design facing outwards; faces of the digital intersecting with each other; lines in the digital design being connected; and walls of the digital design being at least a threshold thickness (Norman [abstract] “designing and producing a three-dimensional object selection of a base three-dimensional object from a customer device - one or more custom modifications received” [0013-21] “user/customer selection, design, sale and manufacture of customized/ personalized products - customization interface including an interactive controls suite connected to the 3D modeling system for the purpose of allowing a user/customer to personalize or customize a product represented by a 3D geometry or multiple 3D geometries” [0067-74] see Fig. 1-19, faces are shown in Fig.2 and 9-16). 

As to claim 15, the combination of Abuelsaad and Norman disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 10, wherein publishing the modified digital design to the browsable marketplace comprises: 
rendering an image of the product from the modified digital design; and publishing the rendered image in association with the modified digital design (Norman [abstract] “designing and producing a three-dimensional object selection of a base three-dimensional object from a customer device - one or more custom modifications received” [0013-21] “user/customer selection, design, sale and manufacture of customized/personalized products - customization interface including an interactive controls suite connected to the 3D modeling system for the purpose of allowing a user/customer to personalize or customize a product represented by a 3D geometry or multiple 3D geometries” [0067-74] see Fig. 1-19, image published as in Fig.2).

As to claim 16, the combination of Abuelsaad and Norman disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 10, further comprising determining, by the manufacturing platform, a maximum producibility range for the digital design, the maximum producibility range specifying a range from a minimum dimension of the digital design to a maximum dimension of the digital design at which the set of producibility requirements will be satisfied (Norman  [0013-21] “user/customer selection, design, sale and manufacture of customized/personalized products - customization interface including an interactive controls suite connected to the 3D modeling system for the purpose of allowing a user/customer to personalize or customize a product represented by a 3D geometry or multiple 3D geometries - provide a completely flexible and scalable production operation” [abstract] “one or more custom modifications received” see Fig. 1-19, flexible and scalable production provides the changing of dimension as shown in Fig.2).

As to claim 17, the combination of Abuelsaad and Norman disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 16, further comprising: 
receiving through the browsable marketplace, an order for the product, the order including a customization applied by a customer to the digital design to increase or decrease a dimension of the digital design (Abuelsaad [0018-22] “maker, such as a parts manufacturer, registers with maker management program 110 - include any information relevant to the manufacturing capabilities of a maker - management program 110 receives an order - sends the order to a selected one or more makers” [0001-03] see Fig. 1-5); 
responsive to the increased or decreased dimension falling with the maximum producibility range, generating a customized digital design file that scales a plurality of dimensions of the digital design in proportion to the increased or decreased dimension (Abuelsaad [0018-22] “Maker management program 110 initiates after a maker, such as a parts manufacturer, registers with maker management program 110 - include any information relevant to the manufacturing capabilities of a maker - management program 110 receives an order - sends the order to a selected one or more makers” [0001-03] see Fig. 1-5, provides plurality of maker and their capability includes capacity as maximum or minimum); and 
sending the customized digital design file for fabrication by a fabrication machine (Abuelsaad [abstract] “three dimensional printing-based manufacturers create the product meeting the determined required product specification parameters - send a list of three dimensional printing-based manufacturers create the product” [0001-03] see Fig. 1-5).

As to claim 18, the combination of Abuelsaad and Norman disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method of claim 10, further comprising: 
(Abuelsaad [0018-22] “maker, such as a parts manufacturer, registers with maker management program 110 - include any information relevant to the manufacturing capabilities of a maker - management program 110 receives an order - sends the order to a selected one or more makers” [0001-03] see Fig. 1-5); and 
sending the modified digital design to the customer for fabricating the product using a fabrication machine associated with the customer (Norman [abstract] “designing and producing a three-dimensional object selection of a base three-dimensional object from a customer device - one or more custom modifications received” [0013-21] “user/customer selection, design, sale and manufacture of customized/personalized products - customization interface including an interactive controls suite connected to the 3D modeling system for the purpose of allowing a user/customer to personalize or customize a product represented by a 3D geometry or multiple 3D geometries” see Fig. 1-19, modifies based on customization for production as sending the modified design).

As to claim 20, Abuelsaad, discloses A non-transitory computer-readable storage medium storing executable computer program instructions, the computer program instructions (Abuelsaad [0003] “system for dynamic manufacturing, one or more computer processors receive an indication of intent - identify a set of specifications associated with the product - determine required product specification parameters based on the one or more product specifications - send a list of three dimensional printing-based manufacturers that can create the product” [0001-02] “created by computer aided design, a 3D scanner, and/or by digital cameras coupled to photogrammetry software” [00012-17] see Fig. 1-5, CAD provides digital design files) when executed by a processor causing the processor to: 
[receive one or more digital design files] that collectively define a digital design and include instructions readable by a fabrication machine to cause the fabrication machine to manufacture a product based on the digital design (Abuelsaad [0003] “system for dynamic manufacturing, one or more computer processors receive an indication of intent - identify a set of specifications associated with the product - determine required product specification parameters based on the one or more product specifications - send a list of three dimensional printing-based manufacturers that can create the product” [0001-02] “created by computer aided design, a 3D scanner, and/or by digital cameras coupled to photogrammetry software” [00012-17] see Fig. 1-5, CAD provides digital design files); 
analyze producibility of the product by at least one digital manufacturing technology, the producibility analyzed based on whether a set of attributes of the one or more digital design files satisfies a set of producibility requirements for the at least one digital manufacturing technology (Abuelsaad [0001-03] “analytics-based manufacturing” [abstract] “system for dynamic manufacturing, one or more computer processors receive an indication of intent - identify a set of specifications associated with the product - determine required product specification parameters based on the one or more product specifications - send a list of three dimensional printing-based manufacturers that can create the product” [0012-17] see Fig. 1-5, analytic based manufacturing based on computer aided design based on the one or more product specifications); 
if the set of attributes of the one or more digital design files does not satisfy the set of producibility requirements, generate a modified digital design by automatically modifying the one or more digital design files until attributes of the modified digital design satisfy the set of producibility requirements (Abuelsaad [0018-22] “maker, such as a parts manufacturer, registers with maker management program 110 - include any information relevant to the manufacturing capabilities of a maker -  pricing information for labor and parts, and the shipping options available to a customer upon ordering a 3D printed part  - location, manufacturing capabilities, shipping capabilities, product quality, raw materials used, standard deviation from specifications, etc.” [0001-03] see Fig. 1-5, maker’s capability provides the customer satisfaction); 
receive an order for the product from a customer (Abuelsaad [0018-22] “maker, such as a parts manufacturer, registers with maker management program 110 - include any information relevant to the manufacturing capabilities of a maker - management program 110 receives an order - sends the order to a selected one or more makers” [0001-03] see Fig. 1-5); 
select a target fabrication machine to manufacture the product using the modified digital design, the target fabrication machine selected from a plurality of fabrication machines registered to the manufacturing platform based at least in part on a determined match between specifications of the target fabrication machine and fabrication parameters that are associated with manufacturing of the product based on (Abuelsaad [0018-22] “Maker management program 110 initiates after a maker, such as a parts manufacturer, registers with maker management program 110 - include any information relevant to the manufacturing capabilities of a maker - management program 110 receives an order - sends the order to a selected one or more makers” [0001-03] see Fig. 1-5); and 
send the modified digital design to the target fabrication machine to manufacture the product (Abuelsaad [abstract] “three dimensional printing-based manufacturers create the product meeting the determined required product specification parameters - send a list of three dimensional printing-based manufacturers create the product” [0001-03] see Fig. 1-5).

But, Abuelsaad does not explicitly teach receiving one or more digital design files.
However, Norman discloses receiving one or more digital design files (Norman [0013-21] “user/customer selection, design, sale and manufacture of customized/personalized products - 3D modeling called CAD modeling, a customization interface including an interactive controls suite connected to the 3D modeling system for the purpose of allowing a user/customer to personalize or customize a product represented by a 3D geometry or multiple 3D geometries, whereby the user/customer is connected to the CAD modeling system - connected to the 3D CAD geometry - adequately defined by one or more computer-based design and design implementation - geometry properly manifested by any additive fabrication technique” [abstract] see Fig. 1-19, receiving 3D model from 3D engine for manufacturing provides the digital design files).
Abuelsaad and Norman are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain web based manufacturing process.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities receiving one or more digital design files, as taught by Abuelsaad, and incorporating receiving 3D models from 3D engine for manufacturing, as taught by Norman.  

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e. as a whole and MPEP 2123.

Examiner’s note: Each application is restricted to only one invention. See MPEP 802. But, there are 2 independent method claims (claims 1 and 10) makes the application with more than one invention. However, the limitations of amended independent claims (a method, a system, a device/apparatus and non-transitory computer readable medium) should be mirror to each other to avoid the restriction requirement.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Bodell, et al. USP No. 8,412,588 B1.
Goldie, USPGPub No. 2016/0066655 A1. 
Norman, USPGPub No. 2021/0256580 A1. 
Lemchen, et al. USPGPub No. 2017/0265966 A1.
Lepore, et al. USPGPub No. 2020/0282717 A1.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119.